UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7394


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS JENKINS, a/k/a TJ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-cr-00168-F-1)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Travis Jenkins, Appellant Pro Se. Dennis Michael Duffy, Roberto
Francisco Ramirez, Assistant United States Attorneys, Jennifer
E. Wells, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Travis Jenkins appeals the district court’s order denying

his   motion   for   a    sentence   reduction   pursuant     to   18    U.S.C.

§ 3582(c)(2) (2012).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.         United States v. Jenkins, No. 5:13-cr-

00168-F-1 (E.D.N.C. Aug. 27, 2015).         We deny Jenkins’ motion for

appointment of counsel.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court   and   argument   would    not      aid   the

decisional process.



                                                                     AFFIRMED




                                      2